DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Invention I (claims 1-4, 8-11, 15 and 17) with traverse in the reply filed on 11/07/2022 is acknowledged. The traversal is on the ground that examination of all the claims in the application may be made without serious burden. This is not found persuasive for the seasons stated in the Requirement for Restriction/Election dated 09/15/2022. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-18 are pending. Claims 5-7, 12-14, 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4, 8-11, 15 and 17 are under active consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/17/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kreang-Arekul et al. (hereafter referred to as ‘Kreang-Arekul’, US 2005/0213849).  

Regarding claim 1, Kreang-Arekul discloses an image stitching device (Figs. 1&13), comprising: 
a communications interface configured to receive a first image and a second image (Fig. 13, 2nd step “Obtain a plurality of images of the subject tissue”. Fig. 3 shows an example of stitching two images); and 
a processor connected to the communications interface and configured to: 
determine that both the first image and the second image include a target object (Fig. 13, 1st step “…at least one object will appear in each of the images that are to be stitched”); 
obtain a first brightness value and a second brightness value, the first brightness value being a brightness value of the target object in the first image, and the second brightness value being a brightness value of the target object in the second image (Fig. 13, 3rd step “Set a region of interest over each of the objects in each of the images to measure the average intensity of the object/region of interest”); 
adjust a brightness value of the first image and a brightness value of the second image according to the first brightness value and the second brightness value, so as to obtain a first image to be stitched and a second image to be stitched the first image to be stitched having a same brightness  as the second image to be stitched (Fig. 3, the last two steps: “Compare the measured intensity level of the objects and use the comparison to generate a scaling factor, wherein the scaling factor will adjust the intensity of the objects in each of the images so as to have substantially the same intensity level”, and “Apply the scaling factor to the pixels of the image”. Also refer to pg. [0119]); and 
stitch the first image to be stitched and the second image to be stitched to obtain a first stitched image (Figs. 3A to 3D, pg. [0093]).
Kreang-Arekul does not expressly disclose that the to be stitched images have the same brightness “range”. 
However, as disclose in Kreang-Arekul (e.g., pg. [0016]), an operator is able to “adjust the windowing and/or scaling of individual images so as to obtain a useful display for a reading physician. These adjustment(s) may be done for each individual image, or a portion thereof”. Given the fact that both of the to be stitched images are displayed on the same display (see Fig. 5), they obviously share a same brightness range. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 1 from the teachings of Kreang-Arekul.

Regarding claims 8, 15 and 17, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claim 1. Kreang-Arekul’s system is computer-based.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kreang-Arekul (US 2005/0213849), and in view of Paschalakis et al. (hereafter referred to as “Paschalakis”, US 2018/0315193). 

Regarding claim 4, Kreang-Arekul discloses the image stitching device according to claim 1, but fails to expressly disclose normalizing the first stitched image. 
However, normalization is a common processing step in image analysis, as for example shown in Paschalakis (Fig. 1, step 100). Paschalakis discloses a system of classifying images of pathology. 
It would be beneficial to provide a physician not only a display of the stitched image but also a pathological analysis of the stitched image. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Paschalakis with that of Kreang-Arekul to yield the invention as described in claim 4. 

Claim 11 has been analyzed and is rejected for the same reasons as set forth in the rejection of claim 4.

Allowable Subject Matter
Claims 2-3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666